COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER OF CONTINUING ABATEMENT

Appellate case name:       Julian Villegas v. The State of Texas

Appellate case number: 01-17-00109-CR

Trial court case number: 1531887

Trial court:               248th District Court of Harris County

       This appeal was abated on February 15, 2018 because appellant’s appointed
counsel, E. Chevo Pastrano, failed to file appellant’s brief despite being granted
multiple extensions of time. A March 5, 2018 abatement hearing record was filed
indicating that the trial court did not find reason to remove counsel and directed
counsel to file appellant’s brief by April 5, 2018. Counsel failed to file an appellant’s
brief by this new deadline and, to date, a brief still has not been filed.
       Accordingly, we continue to abate the appeal and remand the cause to the trial
court to conduct another hearing at which a representative of the Harris County
District Attorney’s Office and appellant’s appointed counsel, E. Chevo Pastrano,
shall be present. At the trial court’s discretion, appellant may be present for the
hearing in person or, if incarcerated, he may participate in the hearing by closed-
circuit video teleconferencing.
      We direct the trial court to:
          1) determine whether appellant still wishes to pursue this appeal;
          2) if appellant wishes to pursue this appeal, determine whether good cause
             exists to relieve E. Chevo Pastrano of his duties as appellant’s counsel;
                 a. if good cause exists to remove counsel, the trial court shall enter
                    a written order relieving E. Chevo Pastrano of his duties as
                    appellant’s counsel, including in the order the basis for finding
                    good cause for his removal, and appoint substitute appellate
                   counsel, at no expense to appellant;
                b. if good cause does not exist to remove counsel, the trial court
                   shall provide a final deadline by which E. Chevo Pastrano must
                   file appellant’s brief, which shall be no more than 30 days from
                   the date of the hearing;
         3) enter written findings of fact, conclusions of law, and recommendations
            as to these issues, separate and apart from any docket sheet notations;
            and
         4) make any other findings and recommendations the trial court deems
            appropriate.
See TEX. CODE CRIM. PROC. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P.
38.8(b).
      The court coordinator of the trial court shall set a hearing date no later than
30 days from the date of this order and notify the parties and the Clerk of this Court
of such date. The trial court clerk is directed to file a supplemental clerk’s record
containing the trial court’s findings and recommendations with this Court within 30
days of the date of the hearing. The court reporter is directed to file the reporter’s
record of the hearing within 30 days of the date of the hearing.
       The appeal is remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket
when the supplemental clerk’s record and the reporter’s record of the hearing are
filed in this Court.
      It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: July 24, 2018